Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 1 of 58 Pageid#: 276




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

 GEORGE WESLEY HUGUELY, V, No. 1458946,
                    Petitioner,
       v.                                            Civil Action No. 7:20cv30021

 HAROLD W. CLARKE, Director, Virginia
        Department of Corrections,

                    Respondent.


                   BRIEF IN SUPPORT OF MOTION TO DISMISS
                             AND RULE 5 ANSWER

       Respondent, by counsel, submits the following brief in support of his Motion

 to Dismiss and Rule 5 Answer:

                                  Procedural History

       1.     The petitioner, George Huguely, is detained pursuant to an August 31,

 2012 final judgment of the Circuit Court for the City of Charlottesville. Following

 a 12-day jury trial, petitioner was convicted of second-degree murder in violation of

 Virginia Code § 18.2-32, for which he was sentenced to serve 23 years in prison,

 and grand larceny in violation of Code § 18.2-95, for which he was sentenced to

 serve one year in prison. The trial court ordered the sentences to run concurrently.

 The petitioner was represented at trial by Rhonda E. Quagliana and Francis McQ.

 Lawrence. (CR11-102-1).
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 2 of 58 Pageid#: 277




       2.      The petitioner appealed only the murder conviction to the Court of

 Appeals of Virginia. (Respondent’s Exhibit 1).

       3.      By orders entered on April 23, 2013, and June 14, 2013, the Court of

 Appeals of Virginia granted Huguely a limited appeal. (Respondent’s Exhibits 2 and

 3, Orders).

       4.      The assignments of error for which an appeal was not granted were

 decided in the April 23, 2013 and June 14, 2013 denial orders and were not addressed

 in the subsequent published opinion. See Huguely v. Commonwealth, 63 Va. App.

 92, 98 n.2, 754 S.E.2d 557, 559, n.2 (2014) (Respondent’s Exhibit 4). The following

 claims were denied by the Court of Appeals of Virginia at the petition stage:

               I.     The trial court violated petitioner’s constitutional rights by
                      refusing to order individualized, sequestered voir dire.

               II.    The trial court violated petitioner’s constitutional rights by
                      refusing to sequester the jury during trial.

               III.   The Commonwealth violated due process and Brady by failing
                      to disclose the material fact that the victim’s family intended to
                      file a multi-million-dollar civil action against petitioner.

               IV.    The evidence was insufficient to convict petitioner of second-
                      degree murder because the evidence failed to prove malice and
                      supported a degree of homicide no greater than manslaughter.

       5.      The Court of Appeals granted Huguely’s petition for appeal on the

 following issues:




                                           2
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 3 of 58 Pageid#: 278




               I.          The circuit court violated Huguely’s right to counsel under the
                           Sixth Amendment and the Virginia Constitution by requiring
                           him to proceed with trial in the absence of one of his attorneys.

               II.         The circuit court violated Huguely’s Sixth Amendment right to
                           a trial by a fair and impartial jury by:

                      A.       refusing to allow the defense to ask questions during voir
                               dire that were directly relevant to whether prospective jurors
                               could remain impartial.

                      B.      refusing to strike for cause a number of jurors whose answers
                              during voir dire raised serious doubts about their ability to
                              remain impartial.

               III.        The circuit court did not adequately instruct the jury on the
                           meaning of “malice” under Virginia law.

       6.      The petitioner’s conviction was affirmed in the subsequent published

 opinion of the Court of Appeals of Virginia. See Huguely, 63 Va. App. 92, 754

 S.E.2d 557.

       7.      In his subsequent petition for appeal to the Supreme Court of Virginia,

 (Respondent’s Exhibit 5) petitioner raised the following claims:

               a.          The circuit court violated Huguely’s right to counsel by forcing
                           him to proceed in the absence of his retained counsel of choice;

               b.          The circuit court violated Huguely’s right to a fair and impartial
                           jury under the Sixth Amendment and the Virginia Constitution
                           by:

                      i.         Refusing to allow the defense to ask questions during voir
                                 dire that were relevant to the jurors’ ability to remain
                                 impartial;



                                                3
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 4 of 58 Pageid#: 279




                    ii.     Refusing to strike for cause a number of jurors whose
                            answers during voir dire revealed serious doubts about
                            their impartiality;

               c.     The circuit court did not adequately instruct the jury about the
                      definition of “malice” under Virginia law.

       8.      Huguely’s petition for appeal was denied by the Supreme Court of

 Virginia on November 19, 2014 (Respondent’s Exhibit 6) and his petition for

 rehearing (Respondent’s Exhibit 7) was refused on January 15, 2015. (Respondent’s

 Exhibit 8).    The petitioner was represented in his state court direct appeal

 proceedings by Craig S. Cooley and Paul D. Clement.

       9.      On October 5, 2015, the United States Supreme Court refused Huguely’s

 petition for certiorari on his claim that the circuit court denied his right to counsel by

 forcing him to proceed in the absence of his retained counsel of choice. The

 petitioner was represented in this proceeding by Paul D. Clement. (Case No. 14-

 1474).

       10.     On January 19, 2016, petitioner, by counsel Jonathan P. Sheldon,

 timelya filed a state petition for a writ of habeas corpus in the Circuit Court for the




 a
   Respondent’s footnotes will be designated alphabetically. Footnotes contained in
 the state court opinion will be numbered numerically as they appear in the state court
 record. As to the filing of the state habeas petition, intervening holidays resulted in
 the timely filing of the petition within the state statute of limitations. Virginia Code
 § 8.01-654(A)(2).

                                            4
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 5 of 58 Pageid#: 280




 City of Charlottesville in which he attacked the validity of his murder conviction

 raising twelve claims:

       I.     Huguely’s rights to a fair trial before an impartial jury, due process, and
              to confront witnesses against him were violated pursuant to the Sixth
              and Fourteenth amendments to the United States Constitution and
              Virginia Constitution Art. I and § 8, when a court officer gave the jury
              a dictionary during deliberations and the jury consulted the dictionary
              for the meaning of malice, the main issue at trial.

       II.    Trial counsel provided ineffective assistance of counsel by
              inadvertently keeping expert testimony from the jurors on the key issue
              of cause of death when their violation of the rule on witnesses led to the
              exclusion of expert testimony regarding CPR and reperfusion.

       III.   Trial counsel provided ineffective assistance of counsel by failing to
              provide crucial available expert testimony on the key issue of cause of
              death when-either because of a failure to appropriately prepare or
              because of their violation of the rule on witnesses-they failed to call
              John S. Daniels, III, M.D.

       IV.    Mr. Huguely was denied his Sixth Amendment right to the effective
              assistance of counsel when his trial attorneys failed to request a jury
              instruction that directed the jury it must find that any wrongful conduct
              was “likely to cause death or great bodily harm” in order to find malice.

       V.     Trial counsel’s numerous evidentiary, factual, and legal deficiencies
              with respect to the distinction between malice and manslaughter have
              created a reasonable probability that, had these errors not occurred, Mr.
              Huguely would have been convicted of a lesser charge or been found
              not guilty.

       VI.    Mr. Huguely was denied his Sixth Amendment right to the effective
              assistance of counsel, his Fifth Amendment right against self-
              incrimination and Fourteenth Amendment right to due process by the
              prosecution’s impermissible comment during closing argument on Mr.
              Huguely’s invocation of his right to not testify at trial and trial counsel’s
              failure to object.


                                           5
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 6 of 58 Pageid#: 281




       vii.   Mr. Huguely was denied his Sixth Amendment right to the effective
              assistance of counsel when his counsel moved into evidence an exhibit
              with the label “type of offense: murder.”

       viii. Mr. Huguely was denied his Sixth Amendment right to the effective
             assistance of counsel when trial counsel failed to make use of a lacrosse
             video to demonstrate how Mr. Huguely received bruises and swelling
             on his hand.

       ix.    Trial counsel’s failure to investigate and develop evidence of Mr.
              Huguely’s blood-alcohol content and degree of impairment at the time
              of the offense denied him his Sixth Amendment right to the effective
              assistance of counsel because that evidence supported a finding that
              Yeardley Love’s death was accidental or negligent and a finding of
              diminished capacity at sentencing.

       x.     Trial counsel provided ineffective assistance of counsel in failing to
              object and rebut the Commonwealth’s argument that Mr. Huguely’s
              state of intoxication could be used to prove an element of the murder.

       xi.    The cumulative prejudice caused by the many “merits” phase errors in
              this case requires a new trial.

       xii.   Mr. Huguely was deprived of an impartial sentencing jury when a juror
              used her own experiences with alcohol to recommend a long sentence
              for Mr. Huguely, and/or trial counsel was ineffective for failing to voir
              dire this juror on her experiences with alcohol.

 (Respondent’s Exhibit 9).

       11.    The respondent filed a motion to dismiss and exhibits (Respondent’s

 Exhibit 10A and 10B) and the circuit court dismissed Huguely’s habeas petition by

 final order dated August 17, 2018, incorporating the trial court’s letter opinion dated

 August 10, 2018. (Respondent’s Exhibit 11). Petitioner filed a petition for appeal in

 the Supreme Court of Virginia (Respondent’s Exhibit 12), a brief in opposing was filed


                                          6
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 7 of 58 Pageid#: 282




 (Respondent’s Exhibit 13) and petitioner filed a reply brief (Respondent’s Exhibit 14).

 The Supreme Court of Virginia refused the petition for appeal by order dated

 September 3, 2019. (Respondent’s Exhibit 15).

                             Petitioner’s Current Claims
       12.    Petitioner’s petition for writ of habeas corpus was timely filed b by
 counsel on April 29, 2020. In his federal petition, petitioner raises claims that were
 raised in the Supreme Court of Virginia in the direct appeal and habeas proceedings:


             I.      Mr. Huguely’s due process and Sixth Amendment rights were
                     violated when the jury consulted a dictionary regarding the
                     meaning of malice;
             II.     Mr. Huguely’s Sixth Amendment rights were violated when he
                     received ineffective assistance of counsel at trial:
                     a.    Mr. Huguely’s Sixth Amendment right to effective
                           assistance of counsel was violated when trial counsel
                           violated the rule on witnesses, thereby causing crucial
                           expert testimony to be excluded;
                     b.    Mr. Huguely’s Sixth Amendment right to effective
                           assistance of counsel was violated when his counsel failed
                           to call crucial expert John S. Daniel, III, M.D.;

 b
   Pursuant to 28 U.S.C. § 2244(d) of the AEDPA, a petitioner must file his federal
 habeas petition within one year from the date his direct appeal proceeding is
 concluded, not including the time petitioner’s properly filed state habeas proceeding
 was pending. Here, the direct appeal proceeding concluded when the United States
 Supreme Court denied certiorari on October 5, 2015. Lawrence v. Florida, 549 U.S.
 327, 333 (2007). Huguely filed his state habeas petition 106 days later, on January
 19, 2016. Petitioner’s state habeas proceedings concluded on September 3, 2019,
 when the Supreme Court of Virginia refused his petition for appeal and petitioner
 filed his current petition 239 days later, on April 29, 2020. Thus, a total of 345 days
 elapsed of the total 365 days, and the petition is therefore timely filed.


                                          7
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 8 of 58 Pageid#: 283




             III.   Mr. Huguely’s rights under the due process clause and Brady v.
                    Maryland were violated when the Commonwealth failed to
                    disclose the Love’s family imminent $30 million civil suit
                    against Mr. Huguely;
             IV.    The circuit court violated Mr. Huguely’s Sixth Amendment right
                    to counsel by forcing him to proceed in the absence of his
                    retained counsel of choice;
             V.     The circuit court violated Mr. Huguely’s right to a fair and
                    impartial jury under the Sixth Amendment:
                    a.     The state courts unreasonably applied clearly established
                           federal law by refusing to order individualized,
                           sequestered voir dire;
                    b.     The state courts unreasonably applied clearly established
                           federal law by refusing to allow the defense to ask
                           questions during voir dire that were directly relevant to
                           jurors’ ability to remain impartial;
                    c.     Mr. Huguely’s Sixth Amendment right to an impartial jury
                           was violated when the circuit court refused to strike for
                           cause a juror whose answers during voir dire revealed
                           serious doubts about her impartiality;
             VI.    There was insufficient evidence offered at trial to support Mr.
                    Huguely’s conviction for second-degree murder.
                                     EXHAUSTION

       13.    In order to meet the exhaustion requirement, a petitioner “must have

 presented to the [state’s highest] court ‘both the operative facts and the controlling

 legal principles.’” Kasi v. Angelone, 300 F.3d 487, 501-02 (4th Cir. 2002) (quoting

 Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir. 1997)).          The purpose of the

 exhaustion doctrine is to give “state courts a full and fair opportunity to resolve




                                          8
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 9 of 58 Pageid#: 284




 federal constitutional claims before those claims are presented to the federal courts.”

 O’Sullivan v. Boerckel, 526 U.S. 838, 846 (1999).

       14.    Where questions concerning exhaustion arise, the petitioner bears the

 burden of demonstrating that he properly presented his claim to the state courts in

 accordance “with the state’s chosen procedural scheme.” Mallory v. Smith, 27 F.3d

 991, 995 (4th Cir. 1994). See also Pruett v. Thompson, 771 F. Supp. 1428, 1436

 (E.D. Va. 1991), aff’d, 996 F.2d 1560 (4th Cir. 1993) (citing Picard v. Connor, 404

 U.S. 270, 275-76 (1971) (The exhaustion requirement is satisfied only when the

 “essential legal theories and factual allegations advanced in federal court . . . [are]

 the same as those advanced at least once to the highest state court.”). See also

 Whitley v. Bair, 802 F.2d 1487, 1500-02 (4th Cir. 1986) (“failure to appeal claims

 disposed of by state habeas trial court constitutes a procedural bar to further federal

 review of such claims.”); Bennett v. Angelone, 92 F.3d 1336, 1343-1344 (4th Cir.

 1996) (same); Desper v. Woodson, 2015 U.S. Dist. LEXIS 137919, *10-11, 2015

 WL 6024885 (same).

       15.    Stated differently, in order for a claim to be exhausted, both the same

 legal argument and factual support raised in the Petitioner’s § 2254 application must

 have been presented to the Supreme Court of Virginia on direct appeal, or in an

 original jurisdiction state habeas corpus petition filed in the Supreme Court of

 Virginia or, for a petitioner such as Huguely who elected to file his state habeas


                                          9
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 10 of 58 Pageid#: 285




  petition in the circuit court in which he was convicted, during a habeas appeal from

  the circuit court’s denial of habeas relief. See 28 U.S.C. § 2254(b); Duncan v. Henry,

  512 U.S. 364, 365 (1995); Picard, 404 U.S. at 275-76; Clagett v. Angelone, 209 F.3d

  370, 378 (4th Cir. 2000). “A claim that has not been presented to the highest state

  court nevertheless may be treated as exhausted if it is clear that the claim would be

  procedurally barred under state law if the petitioner attempted to present it to the

  state court.” Baker v. Corcoran, 220 F.3d 276, 288 (4th Cir. 2000) (citing Gray v.

  Netherland, 518 U.S. 152, 161 (1996)). Here, Huguely’s direct appeal is now final

  and any subsequent habeas petition would be procedurally defaulted pursuant to

  Virginia Code §§ 654(A)(2) and (B)(2).

        16.    Huguely’s Claim III, the Brady claim; Claim V(a), that the court should

  have ordered sequestered, individual voir dire; and Claim VI, that the evidence was

  insufficient to support the conviction of second-degree murder were raised on direct

  appeal in the Court of Appeals of Virginia but petitioner did not raise these claims

  in his petition for appeal (or at any point) in the Supreme Court of Virginia. These

  claims are not exhausted, and they should be deemed defaulted. Kasi, 300 F.3d at

  501-02; Burket v. Angelone, 208 F.3d 172, 183 n.11 (4th Cir. 1999).c


  c
   Further, Claims III, V(a), and VI are without merit for the reasons stated by the
  Court of Appeals of Virginia in its April 23, 2013 order. (Respondent’s Exhibit 2).
  The Court of Appeals of Virginia’s resolution of these claims is entitled to deference
  as it was not contrary to, or an unreasonable application of, a clearly established
  United States Supreme Court decision, or based on an unreasonable determination

                                           10
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 11 of 58 Pageid#: 286




        17.    Petitioner’s remaining claims were raised in the Supreme Court of

  Virginia. They are exhausted and ripe for review to the extent that petitioner’s

  supporting facts and arguments are the same as those raised in state court. Kasi, 300

  F.3d at 501-02; Mallory, 27 F.3d at 995; Pruett, 771 F. Supp. at 1436 (citing Picard,

  404 U.S. at 275-76). Respondent will respond to the claims as they were presented

  in the Virginia Supreme Court and note where the petitioner’s facts and arguments

  in this Court vary. Those newly minted aspects of the petitioner’s claims are

  exhausted and defaulted because they were not presented to the Supreme Court of

  Virginia and it is too late to do so now. Id.




  of facts. See 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 403-13 (2000);
  see also Booth-El v. Nuth, 288 F.3d 571, 575 (4th Cir. 2002) (same).


                                            11
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 12 of 58 Pageid#: 287




                               MERITS STANDARD OF REVIEW

        18.   Review of petitioner’s claims on the merits is governed by the Anti-

  terrorism and Effective Death Penalty Act of 1996 (AEDPA). The AEDPA standard

  requires deference to the state court’s merits decision unless the decision was (1)

  contrary to, or an unreasonable application of, a clearly established United States

  Supreme Court decision, or (2) based on an unreasonable determination of facts. See

  28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 403-13 (2000); see also

  Booth-El, 288 F.3d at 575.

        19.   The “‘contrary to’ and ‘unreasonable application’ clauses have

  independent meaning.” Bell v. Cone, 535 U.S. 685, 694 (2002). The Williams Court

  explained the standard as follows:

        Under the “contrary to” clause, a federal habeas court may grant the
        writ if the state court arrives at a conclusion opposite to that reached by
        this Court on a question of law or if the state court decides a case
        differently than this Court has on a set of materially indistinguishable
        facts. Under the “unreasonable application” clause, a federal habeas
        court may grant the writ if the state court identifies the correct
        governing legal principle from this Court’s decisions but unreasonably
        applies that principle to the facts of the prisoner’s case.
  Williams, 529 U.S. at 412-13; see also Appleby v. Warden, 595 F.3d 532, 535 (4th

  Cir. 2010). “[T]o obtain federal habeas relief, ‘a state prisoner must show that the

  state court’s ruling on the claim being presented in federal court was so lacking in

  justification that there was an error well understood and comprehended in the

  existing law beyond any possibility for fair-minded disagreement.’” Jackson v.

                                           12
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 13 of 58 Pageid#: 288




  Kelly, 650 F.3d 477, 492 (4th Cir. 2011) (quoting Harrington v. Richter, 562 U.S.

  86, 103 (2011)). “A state court’s determination that a claim lacks merit precludes

  federal habeas relief so long as ‘fairminded jurists could disagree’ on the correctness

  of the state court’s decision.” Richter, 562 U.S. at 101. By design, this highly

  deferential standard is “difficult to meet,” and governs this Court’s review of all

  legal determinations made on the merits by state habeas courts. Id. at 102. For a

  state court’s factual determination to be held unreasonable under § 2254(d)(2), “[the

  determination] must be more than merely incorrect or erroneous.” Williams v.

  Stirling, 914 F.3d 302, 312 (4th Cir. 2019) (citation omitted). The state court’s

  finding must be “sufficiently against the weight of the evidence that it is objectively

  unreasonable.” Id. (citation omitted). AEDPA also provides that “a determination of

  a factual issue made by a state court shall be presumed to be correct” absent “clear

  and convincing evidence” to the contrary. 28 U.S.C. § 2254(e)(1). These provisions

  of AEDPA, “operating in tandem,” require that a petitioner seeking relief under

  Section 2254(d)(2) establish that the state court’s factual finding was “incorrect by

  clear and convincing evidence, and that the corresponding factual determination was

  objectively unreasonable in light of the record before the court.” Merzbacher v.

  Shearin, 706 F.3d 356, 364 (4th Cir. 2013) (quoting Miller-El v. Cockrell, 537 U.S.

  322, 348 (2003) (internal quotation marks omitted)).



                                           13
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 14 of 58 Pageid#: 289




           INEFFECTIVE ASSISTANCE OF COUNSEL STANDARD OF REVIEW

        20.    Some of petitioner’s grounds contain allegations of ineffective

  assistance of counsel. The state court’s decision on these claims was not contrary

  to, or an unreasonable application of a United States Supreme Court decision, nor

  was the decision based on an unreasonable determination of facts. Therefore, this

  Court should defer to the decision of the state court.

        21.    The petitioner cannot meet the highly demanding standard set forth for

  such claims in Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, he

  has the burden to show that his attorney’s performance was deficient and that he was

  prejudiced as a result. See Strickland, 466 U.S. at 687.

        22.    In determining whether counsel’s performance was deficient “judicial

  scrutiny of counsel’s performance must be highly deferential.” Strickland, 466 U.S.

  at 688. Accordingly, “a (habeas) court must indulge a strong presumption that

  counsel’s conduct falls within the wide range of reasonable professional assistance.”

  Id.

        Without proof of both deficient performance and prejudice to the
        defense, we concluded it could not be said that the sentence or
        conviction “resulted from a breakdown in the adversary process that
        rendered the result of the proceeding unreliable,” and the sentence or
        conviction should stand.
  Cone, 535 U.S. at 695 (emphasis added) (quoting Strickland, 466 U.S. at 687).



                                           14
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 15 of 58 Pageid#: 290




        23.     “The essence of an ineffective assistance claim is that counsel’s

  unprofessional errors so upset the adversarial balance between defense and

  prosecution that the trial was rendered unfair and the verdict suspect.” Kimmelman

  v. Morrison, 477 U.S. 365, 374 (1986). “[C]ounsel is strongly presumed to have

  rendered adequate assistance and made all significant decisions in the exercise of

  reasonable professional judgment.” Strickland, 466 U.S. at 690; see also Burket,

  208 F.3d at 189 (reviewing court “must be highly deferential in scrutinizing

  [counsel’s] performance and must filter the distorting effects of hindsight from [its]

  analysis”).

        24.     The first prong of the Strickland test, the “performance” inquiry,

  “requires showing that counsel made errors so serious that counsel was not

  functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.”

  Strickland, 466 U.S. at 687. The second prong of the Strickland test, the “prejudice”

  inquiry, requires showing that there is a “reasonable probability that, but for

  counsel’s unprofessional errors, the result of the proceeding would have been

  different.” Strickland, 466 U.S. at 694 (emphasis added). A reasonable probability

  is a “probability sufficient to undermine confidence in the outcome.” Id. That

  requires a “substantial,” not just “conceivable,” likelihood of a different result.

  Richter, 562 U.S. at 112, see also Cullen v. Pinholster, 563 U.S. 170, 189-190

  (2011).


                                           15
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 16 of 58 Pageid#: 291




        25.    An ineffective counsel claim may be disposed of on either prong

  because deficient performance and prejudice are “separate and distinct elements.”

  Spencer v. Murray, 18 F.3d 229, 232-33 (4th Cir. 1994); Strickland, 466 U.S. at 697.

        26.    Finally, when evaluating claims of ineffective assistance of counsel,

  federal habeas relief:

        may be granted only if the state-court decision unreasonably applied
        the more general standard for ineffective-assistance-of-counsel claims
        established by Strickland, in which this Court held that a defendant
        must show both deficient performance and prejudice in order to prove
        that he has received ineffective assistance of counsel.

  Knowles v. Mirzayance, 556 U.S. 111, 122 (2009).

        27.    “Under the doubly deferential judicial review that applies to a

  Strickland claim evaluated under the § 2254(d)(1) standard,” “[t]he question ‘is not

  whether a federal court believes the state court’s determination’ under the Strickland

  standard ‘was incorrect but whether that determination was unreasonable – a

  substantially higher threshold.’” Id. at 122 (quoting Schriro v. Landrigan, 550 U.S.

  465, 473 (2007)); see also Pinholster, 563 U.S. at 189-190. “And, because the

  Strickland standard is a general standard, a state court has even more latitude to

  reasonably determine that a defendant has not satisfied that standard.” Id.

        28.    Furthermore, under Virginia law, given the collateral nature of a habeas

  proceeding, the state’s strong interest in achieving finality in judgments and the need

  to punish offenders, a habeas trial court is entitled “to minimize the burdens” of the


                                           16
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 17 of 58 Pageid#: 292




  proceeding by employing “simplifying procedures” such as the use of affidavits

  from trial counsel or other witnesses as well as dismissing a habeas petition without

  an evidentiary hearing. Yeatts v. Murray, 249 Va. 285, 289, 455 S.E.2d 18, 21

  (1995) and Smith v. Brown, 291 Va. 260, 264, 781 S.E.2d 744, 747 (2016) (“Code §

  8.01-660 grants the habeas court discretion to consider ‘affidavits of witnesses’ as

  substantive evidence.”).

        29.    Indeed, the Fourth Circuit has recognized: “A state habeas court need

  not hold an evidentiary hearing in every case to make reasonable fact

  determinations.” Strong v. Johnson, 495 F.3d 134, 139 (4th Cir. 2007). “[T]here is

  no prohibition,” . . . “against a court making credibility determinations based on

  competing affidavits.” Strong, 495 F.3d at 139. See also Gray v. Zook, 806 F.3d

  783, 792 (4th Cir. 2015).

        30.    In evaluating a federal habeas petitioner’s claims, the Court must look

  to the last reasoned state court decision; in this case, the final orders entered by the

  Court of Appeals of Virginia on direct appeal and the Circuit Court for the City of

  Charlottesville in the state habeas proceeding. Wilson v. Sellers, 138 S. Ct. 1188,

  1192 (2018); Ylst v. Nunnemaker, 501 U.S. 797 (1991); Bush v. Legursky, 966 F.2d

  897 (4th Cir. 1992).




                                            17
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 18 of 58 Pageid#: 293




                                Facts Adduced at Trial

        31.     In the spring of 2010, George Huguely and Yeardley Love were 22-

  year-old students at the University of Virginia (UVA), anticipating graduation in

  early May. Both were UVA lacrosse players. The pair had been in an “on-and-off”

  romantic relationship for two years. (2/8/12 Tr. 93-95, 97-99, 112-114, 162-165,

  186-188, 208; App. 1596-1598, 1601-1603, 1620-1622, 1684-1686, 1714-1716,

  1741). d

        32.     On February 27, 2010, during a men’s lacrosse post-game party at the

  upstairs apartments of Huguely and his roommate, Kevin Carroll, and two lacrosse

  teammates, Brian Carroll and William Thompson, (2/9/12 Tr. 155-160; App. 2001-

  2006), a woman’s cry for help was heard coming from Huguely’s bedroom. When

  the bedroom door was opened, Huguely was observed restraining Love from behind

  with his arm “around her neck.” (2/9/12 Tr. 159-162, 169-170; App. 2006-2009,

  2019-2020).      Huguely released Love and she ran out of the room “crying

  hysterically.”   She said she “could not breathe.” (2/9/12 Tr. 159-162; App.



  d
    To assist this Court in locating citations in the record, respondent cites to both the
  official transcript pages as well as pages of the direct appeal appendix record.
  Petitioner’s counsel did not use the official transcript record when preparing the
  direct appeal appendix. The transcript page numbers contained in the appendix do
  not correlate with the transcript page numbers of the official transcript record. A
  word search is required to rectify the pagination. Respondent relies on the official
  transcript pagination, but has attempted to provide appendix page citations after
  conducting a word search.

                                            18
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 19 of 58 Pageid#: 294




  2006-2009). In an email Love wrote to Huguely, she stated Huguely “strangled”

  her. (App. 4622; CW’s Ex. 132).

        33.   The next day, Huguely told a friend he “was trying to talk to [Love] and

  . . . and he was not letting her leave the room.” (2/9/12 Tr. 192-198, 204-206; App.

  2048-2054, 2063-2064). Later, Huguely did not deny he had choked Love, and he

  said he would write her a letter about it. (2/8/12 Tr. 167-171; App. 1690-1694).

        34.   In a handwritten letter found in Love’s bedroom, Huguely wrote:

        I’m horrified with the way I behaved and treated you. I’m scared to
        know that I can get . . . drunk to the point . . . I cannot control the way
        I behave or act . . .. I’m horrified to think that I was using physical
        force to keep you in my room.
  (App. 4608-4610; CW’s Ex. 21).

        35.   On Tuesday evening, April 27, 2010, Love was drinking at a bar when

  another student mentioned that Huguely had been seeing one of Love’s sorority

  sisters, S.A. Love was surprised, angry and upset by this news. (2/9/12 Tr. 173-176,

  200-202, 252-255; App. 2024-2027, 2058-2060, 2124-2126). Love left the bar and

  walked to Huguely’s apartment. (2/8/12 Tr. 102-108, 170-172; App. 1607-1614,

  1694-1696). Huguely and two high school-aged girls were in the living room of the

  apartment when Love entered without knocking.           Love was heard “scolding”

  Huguely and asking Huguely if these were his “new girlfriends.” (2/9/12 Tr. 216-

  220; App. 2078-2082). She repeatedly struck Huguely with her purse. (2/9/12 Tr.

  216-220, 2/15/12 Tr. 38; App. 2078-2082, 3759). After Love left Huguely’s


                                           19
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 20 of 58 Pageid#: 295




  apartment, Huguely went to see S.A. at her apartment. (2/9/12 Tr. 262; App. 2135-

  2136).

        36.    Love emailed Huguely the following morning, Wednesday, April 28,

  2010, apologizing for her actions. Huguely replied. He remarked about Love’s

  sexual relations with a male lacrosse player from the University of North Carolina.

  (2/9/12 Tr. 162-163; App. 2009-2011, 4621; Ex. 132).

        37.    The ensuing email exchange culminated on Friday, April 30, 2010, with

  three emails from Huguely. In the first he said, “u know I don’t like u with those

  Carolina guys.” In the second he said, “A week ago u said u would get back together

  with me if I stopped getting so drunk then u go and fuck [the North Carolina lacrosse

  player], attack me, and in the midst of the attack say [the North Carolina lacrosse

  player] [f]ucked [you] better than [me]. That is [f]ucked up on so many levels. I

  should have killed you.” (emphasis added). In the third email, Huguely said, “we

  should talk tonight.” (App. 4621-4625; Ex. 132).

        38.    Love received these emails while in Chicago for a lacrosse game. Love

  and her teammates returned to UVA from Chicago around noon on Saturday, May

  1, 2010, the date of the men’s lacrosse team’s last home game. Love and Huguely

  were together that evening. (2/8/12 Tr. 108-113, 2/9/12 Tr. 322-326; App. 1615-

  1620, 2210-2215).




                                          20
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 21 of 58 Pageid#: 296




        39.   By 9:00 a.m. on Sunday, May 2, 2010, Huguely was drinking beer and

  “slurring his words.” (2/9/12 Tr. 197-198, 2/15/12 Tr. 72-73, 96-99, 121; App. 2054,

  3315-3316, 3346-3349, 3377). At a men’s lacrosse team golf tournament during the

  day, Huguely continued drinking heavily, made inappropriate comments, and his

  speech was so slurred that at times he was incoherent. (2/9/12 Tr. 187, 198-201;

  App. 2041, 2056-2058). During dinner that evening with his father and several

  teammates, Huguely knocked over a bottle of wine on the table, dinner was cut short

  due to Huguely’s behavior, and he urinated in public against the outside wall of the

  restaurant before his father drove him home. (2/9/12 Tr. 184-188, 196-201, 2/15/12,

  Tr. 123-124; App. 2038-2042, 2053-2058, 3380-3381). Upon returning to his

  apartment at 10:30 p.m., Huguely’s teammates described him as drunk and

  incoherent. (2/15/12 Tr. 58-59, 77-78, 125-126; App. 3298, 3322, 3382-3383).

        40.   On that same day, after studying for several hours, Love and a

  roommate attended an evening birthday celebration. (2/8/12 Tr. 159-160, 178-186;

  App. 1680-1681, 1704-1714). Love consumed alcohol. Her blood alcohol level,

  taken several hours later, was 0.14 to 0.18. (2/8/12 Tr. 211-214, 2/15/12 Tr. 185-

  186; App. 1746-1748, 3458, 4619; Ex. 105). Love and her roommate returned to

  their apartment and planned to go back out again that evening. Love had no visible

  injuries to her body. (2/8/12 Tr. 188-190; App. 1715-1718).




                                          21
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 22 of 58 Pageid#: 297




        41.    Later, Love decided to stay home. Love was last seen by her roommate

  asleep on her bed, wearing only her underwear. (2/8/12 Tr. 190-192; App. 1719-

  1720). Love’s roommate departed their apartment at approximately 10:40 p.m.

  (2/8/12 Tr. 192; App. 1721).

        42.    Huguely’s roommates left their apartment that evening at 11:40 p.m. to

  buy beer. They were gone 20 minutes and Huguely was not present when they

  returned. (2/15/12 Tr. 59-61; App. 3299, 3301). Anna Lehmann lived downstairs

  from Love. At 11:40 p.m., she heard footsteps ascend the stairs to Love’s apartment.

  After a brief period, she heard a “really loud” sound “like slamming a [car] trunk if

  you really slammed it.” (2/8/12 Tr. 136-142, 151-153; App. 1651-1658, 1669-

  1672). After ten minutes, Lehmann heard footsteps coming out of Love’s apartment

  and down the steps. A stocky male walked away from the apartment. The person

  was “either going or gone by 11:50.” (2/8/12 Tr. 142-146, 152-153, 156-158; App.

  1658-1663, 1671-1672, 1676-1679).

        43.    Huguely returned to his apartment close to midnight and Kevin Carroll

  asked Huguely where he had been. (2/15/12 Tr. 61; App. 3301). Huguely said he

  had been downstairs with Will Bolton at Chris Clements’ apartment. He added that

  Clements was drunk. Carroll, however, knew that Clements was working on a term

  paper that evening and that he had not been drinking. Carroll determined Bolton




                                          22
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 23 of 58 Pageid#: 298




  was not in Clements’ apartment. Kenneth Clausen recalled that Carroll pointed this

  out to Huguely. (2/15/12 Tr. 62-64, 81-82; App. 3302-3304; 3327).

        44.   Because there was no apparent reason for Huguely to lie about being

  with Clements and Bolton, Clausen followed up with Huguely. Clausen testified:

        I looked at him for a bit. I noticed there was a change in his demeanor,
        kind of a blank stare on his face. I asked him what was wrong with
        him. I said, “George, what’s wrong with you?” He looked at me and
        said nothing…. I asked him – I continued to look at him and observe
        him. I asked him two more times. I said, “George, what’s wrong with
        you?” Got no response.
  (2/15/12 Tr. 82; App. 3327-3328).

        45.   Love’s roommate returned to their apartment at approximately 2:20

  a.m., Monday, May 3, 2010. She saw a hole in the door to Love’s bedroom. She

  entered and saw Love lying under her comforter face down on the bed with her arms

  to her sides, palms facing upwards. (2/8/12 Tr. 193-195, 199; App. 1722, 1724,

  1730). She moved Love’s hair and saw injuries to Love’s face and a large blood

  stain on the pillow under her head. Emergency 911 was contacted. (2/8/12 Tr. 195-

  198, 203-206; App. 1725-1728, 1735-1738).

        46.   At the request of 911 personnel, Love was placed on her back on the

  floor and CPR chest compressions were administered to revive Love. (2/9/12 Tr.

  198-199; App. 1729; 2/8/12 Tr. 229-232, 2/9/12 Tr. 10-12; App. 1766, 1816-1817).

  Efforts at resuscitation were extensive, but unsuccessful. At no point was any sign

  of life detected. Had there been any electrical activity involving Love’s heart, the


                                          23
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 24 of 58 Pageid#: 299




  monitor emergency responders used would have detected it. (2/8/12 Tr. 196-199,

  202, 228-231, 2/9/12 Tr. 28-70; App. 1726-1729, 1730-1733, 1767-1770, 1838-

  1892).

        47.    The medical examiner determined Yeardley Love died from blunt force

  trauma to the head that caused injuries to her brainstem. The mechanism of death

  was lack of oxygen to the brain precipitated by cardiac arrhythmia and damage to

  the area of the brain that regulates cardiac and respiratory functioning. (2/14/12 Tr.

  61-62, 168-169, 210-213; App. 2872-2873, 3008-3009, 3061-3066; Ex. 104, Ex.

  140, Ex. 145).

        48.    A minimum of eighteen nonfatal contusions to Love’s head, face, neck,

  trunk, left arm, left hand, and both of her legs were consistent with a physical, hands-

  on attack. (2/13/12 Tr. 164-168, 170-188; App. 2706-2734; Ex. 104, Photo No. 214-

  227). The contusion to her right eye was consistent with a blow that was struck by

  Huguely or impact with the floor. (2/13/12 Tr. 192-193; App. 2738-2739). The size

  and pattern of contusions to her chest, neck, and the back of her right calf were

  consistent with finger marks from being grabbed. (2/13/12 Tr. 176-186; App. 2720-

  2731; Ex. 104, Photo No. 228-230). Other injuries were consistent with vigorous

  exterior pressure administered against her mouth. (2/13/12 Tr. 188-190; App. 2734-

  2736; Ex. 104, Photo No. 231-237). Photos taken at the scene by police showed the

  significant degree to which the right side of Love’s face and head bulged out from


                                            24
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 25 of 58 Pageid#: 300




  her injuries in comparison to the uninjured left side of her face and head. (2/10/12

  Tr. 138-143; App. 2397-2402; Ex. 104, Photo No. 76-79). Exposure during the

  autopsy of tissue under Love’s scalp revealed a broad area of contusion above and

  to the rear of Love’s right eye and additional contusions toward the back of her head.

  The broad area of contusion was consistent with her head forcibly impacting a broad,

  stationary surface such as the floor. (2/13/12 Tr. 194-198, 211-212; App. 2740-

  2745, 2759-2761; Ex.104, Photo No. 238-240).

        49.    Two neuropathologists, Dr. Christine Fuller, M.D., and Dr. Maria-

  Beatriz Lopes, M.D., assisted in the autopsy conducted by the Chief Medical

  Examiner, Dr. William Gormley, M.D. (2/13/12 Tr. 153-154, 205; 2/14/12 Tr. 14-

  17, 119-121; App. 2693-2695, 2753, 2811-2815, 2945-2948).

        50.    Drs. Fuller and Lopes testified that trauma caused readily visible

  contusions to the underside of Love’s brain and contusions consisting of

  hemorrhaging within the brain tissue consistent with a torsional or shear force

  mechanism of injury, such as when a person’s head or neck is being twisted or turned

  when impact occurs with a stationary structure such as a floor. (2/14/12 Tr. 38-57,

  68-69,130-140; App. 2841-2867, 2880-2882, 2959-2972; Ex. 140, Ex. 145). Drs.

  Fuller and Lopes found that a shear force or torsional mechanism caused

  hemorrhaging in Love’s brainstem, causing injuries to fragile specialized cells in the

  brain critical to cardiac and respiratory functioning, and that damage to these special


                                           25
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 26 of 58 Pageid#: 301




  brain cells can result in cardiac arrest or cardiac arrhythmia and loss of

  consciousness. (2/14/12 Tr. 57-69, 140-156; App. 2866-2882, 2972-2993; Ex. 140,

  Ex. 140F-140H, Ex. 145-145J; 2/9/12 Tr. 72-106, 2/10/12 Tr. 7-49; App. 1894-1937,

  2230-2284; Ex. 104, Ex.131, Ex.140, Ex.145, Ex.149, Ex.150, Photo No. 2; Ex.149-

  149F).

        51.   In a police interview that was videotaped and introduced by the

  Commonwealth at trial, (2/10/12 Tr. 62, 66-67; App. 2301, 2305-2306; Ex. 26 at

  00:00 to 1:03:28), Huguely said he went to Love’s apartment. (Ex. 26 at 5:30,

  25:20). He punched a hole in her locked bedroom door and entered because he

  “wanted to talk to her.” (Ex. 26 at 15:14, at 16:54). He said he was “so pissed”

  because she would not talk to him. (Ex. 26 at 26:45).

        52.   Huguely who was 6’2” tall and weighed 220 pounds, while Love was

  5’4” tall and weighed 117 pounds, repeatedly stated Love was “freaked out” by his

  being in her bedroom. (Ex. 26 at 5:30-6:00, Ex. 26 at 8:00, Ex. 26 at 46:56). He

  demonstrated how he shook Love. (Ex. 26 at 20:00-21:00). He admitted that he

  may have grabbed Love about the neck “a little bit.” (Ex. 26 at 21:58). Huguely

  said he wrestled Love to the floor and held her face down as her head rolled over

  from left to right. (Ex. 26 at 10:00-11:00, 20:00 -21:15). He said the bruising of

  Love’s face resulted from being rolled over against the floor beneath Huguely’s

  weight and the force he exerted on her head and neck. He said her nose started


                                          26
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 27 of 58 Pageid#: 302




  bleeding. (Ex. 26 at 21:00). Huguely described that after they were “wrestling” they

  “stood up,” he “tossed” her onto the bed. He admitted grabbing Love’s laptop as he

  left her bedroom and throwing it into a dumpster outside her apartment building.

  (Ex. 26 at 21:15, Ex. 26 at 47:33).

        53.    Huguely’s defense expert forensic neurologist Dr. Jan Leestma,

  testified extensively, “unhindered and unconstrained.” (Respondent’s Exhibit 11,

  letter opinion at 11-12). He concluded that the hemorrhaging in Love’s brain was an

  “artifact” caused by CPR (reperfusion) rather than the result of blunt force trauma.

  (2/13/12 Tr. 193, 2/14/12 Tr. 69-73, 79-83, 102-104, 107, 156-158, 163-170, 173-

  175; App. 2739, 2881-2887, 2894-2899, 2923-2927, 2929-2930, 2992-2996, 3001-

  3011, 3014-3018; Ex. 104).

        54.    Two days after Dr. Leestma testified, the Commonwealth learned that

  Huguely’s trial counsel was violating a “rule on witnesses” by providing substantive

  updates regarding the trial testimony of Commonwealth experts, to Drs. Leestma,

  Ronald Uscinski and Dr. Daniel, a consulting pathologist who did not testify.

        55.    Dr. Uscinski was allowed to testify over objection of the

  Commonwealth, but not regarding reperfusion. Dr. Uscinski testified that Love did

  not die from blunt force trauma. (2/18/12 Tr. 9-54, 79, 90-91; App. 3889-3947,

  3979-3981, 3993-3994; Exs. A-D).




                                          27
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 28 of 58 Pageid#: 303




                                         Claim I

        56.    In Claim I, petitioner alleges that his constitutional rights were violated

  when the deliberating jury obtained a dictionary from a court officer and consulted

  that dictionary regarding the meaning of malice. The juror’s affidavit upon which

  petitioner bases his claim uses the word “deputy.”

        57.    The Circuit Court for the City of Charlottesville considered this claim

  on the merits in state habeas and held petitioner was not entitled to relief. (Exhibit

  8, Final Order at 7-10). The state court determined:

               Petitioner asserts that because a bailiff gave a juror a dictionary
        to refer to, on the issue of malice, this was an improper external
        influence and is presumptively prejudicial and requires his conviction
        for second-degree murder to be overturned.1
               I will deny the relief requested on this claim for two reasons.
        First, and most importantly, I cannot find by a preponderance of the
        evidence that the incident occurred at all, or at least not as Petitioner
        describes.
               There were twelve jurors. Only one juror (Juror #42) purports to
        remember an incident regarding a dictionary. She simply says, “During
        the jury deliberations the jury had an issue with the definition of the
        word ‘malice’. The jury dealt with the issue by getting a dictionary. The
        dictionary was obtained by a juror knocking on the door to the jury
        room and asking a deputy for a dictionary.... A deputy returned with the
        dictionary...Another juror read out of the dictionary.” However, she has
        no recollection of any specifics or details. She continues:



  1
    This claim does not appear to be “ineffective assistance in the strict sense, in that
  I do not believe there is an allegation that the attorneys knew of the alleged
  incident at the time. It is in the nature of an impermissible “external influence”.
  The rest are true ineffective assistance claims.

                                            28
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 29 of 58 Pageid#: 304




               “I am not sure which juror asked the deputy for the dictionary.
        I cannot recall which deputy the juror spoke with.... I do not know
        which deputy brought the jury the dictionary. I cannot describe the
        dictionary because I never had it. I cannot say if the dictionary was
        thick, thin, a hard back book, a soft back book, large, small, a single
        sheet of paper, whether it was a Webster’s dictionary, or what color
        it was....I do not know which juror had the dictionary and read from
        it. I do not recall what the juror did with the dictionary after reading
        from it or what was done with the dictionary after the jury used it.”


               This juror’s statement certainly raises a question. However, there
        were also affidavits filed from ten other jurors. Not one of them
        remembers anything about a dictionary being asked for, obtained, or
        read from.2 Their various responses were:
              “I do not remember the jury ever asking for a dictionary. I do
        not remember ever seeing a juror use a dictionary in the jury room at
        any time during jury deliberations. I also do not remember any of the
        deputies bringing the jury a dictionary.” (Juror #9).

              “I do not think the jury ever asked for a dictionary. I do not
        remember seeing any of the other jury members using a dictionary
        during the jury deliberation. I do not remember any of the deputies
        bringing the jury a dictionary during jury deliberations.” (Juror #17)

               “I do not remember a dictionary ever coming into the jury room.”
        (Juror #27)
               “I do not recall the jury ever asking for a dictionary. I do not
        recall the jury ever using a dictionary. I do not recall a dictionary ever
        being present in the jury room.” (Juror #63)

               “The jury did not ask for a dictionary but, we did send a note out
        asking for clarification on the word “malice”. I think the note went to
        the judge. None of the jurors used a dictionary during deliberations.”
        (Juror #117)


  2
   Apparently one of the jurors refused or failed to submit an affidavit. Motion to
  Dismiss, page 37, footnote 6.

                                           29
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 30 of 58 Pageid#: 305




              “During jury deliberations the jury had some questions for the
        Judge but, I do not remember what they were. I am not sure whether
        the questions dealt with a dictionary.... I do not recall a deputy ever
        bringing the jury a dictionary. I do not remember ever seeing a jury
        member using a dictionary during jury deliberations.” (Juror #127)

               “I do not recall the jury ever asking for a dictionary. None of the
        deputies brought the jury a dictionary. I never saw any member use a
        dictionary during the deliberations. We did not have anything unless
        the Court approved it.... l am 100% sure nobody brought a dictionary
        into the jury deliberations and 99% sure if the jury ever had a dictionary
        it was provided by the court.” (Juror #130)

              “I do not remember having a dictionary in the jury room. The
        jury was given the definitions of the words manslaughter, first-degree
        murder and second-degree murder. I believe the definitions were on a
        sheet of paper provided by the court.” (Juror #211) [Emphasis added].

              “I do not remember a dictionary ever being used by the jury. I
        do not remember a dictionary being in the jury room.” (Juror #217)

              “I am not sure whether the jury asked for a dictionary or not. My
        memory is very “fuzzy” on whether a dictionary might have been
        provided at some point. If the jury was provided a dictionary it was
        obtained from a written question to the judge, and it would have come
        from the judge.” (Juror #310)

               Further, of the nine deputies who served as bailiffs who
        submitted affidavits, not one of them indicated they were asked to get
        a dictionary, or that they got a dictionary, or gave a dictionary to the
        jury or a juror, or that they recall any other bailiff or deputy or anyone
        else giving the jury a dictionary, or that they remember seeing a juror
        with a dictionary. (It is of note, however, that one of the bailiffs Deputy
        Rose Clark, did remember one occasion where a jury asked for a
        dictionary, but she did not believe it was the Huguely trial, and she
        recalled that the request was denied by the Court after the judge
        consulted with counsel, and no dictionary was provided.)



                                           30
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 31 of 58 Pageid#: 306




                So I find that the Attorney General is correct in asserting that, on
        this issue, a sufficient ruling can be made from the affidavits without a
        further evidentiary hearing, and that the factual basis for this claim is
        not made out by a preponderance of the evidence.3 (See Conclusion,
        page 16 this letter). In fact the Court finds the opposite-that it would
        appear much more likely that the one juror is mistaken and has
        confused something else with a dictionary (perhaps a note being sent
        back by the judge, which everyone said was how their questions were
        submitted and answered, or the single sheet of paper remembered by
        Juror #211), or perhaps confused the incident with another case, than
        that a dictionary was used and not a single other juror--not even the one
        who supposedly had or read from it--or any bailiff remembers such. So,
        I will dismiss this claim for that reason.

        However, even if there were a dictionary requested and brought into
        the jury room, I also would find that there is insufficient evidence or
        specifics in the Petition, affidavits, or record of what if anything was
        read. The reason I mention this is that if, for example, a definition
        were read from Black’s Law Dictionary that tracked the language of
        an instruction, then it would be of no import, or if some other
        definition were consistent with and not contradictory of or in
        conflict with the instruction given, then such would be harmless. If
        we do not know any of the content, I cannot find that such “external
        influence” would be prejudicial. Petitioner asserts that such is
        presumed to be prejudicial, under Remmer v. U.S. 347 U.S. 227
        (1954). But most of the other instances cited involved actual external
        “evidence” (newspaper, almanac, viewing a crime scene, or photos).
        See Turner v. Louisiana, 379 U.S. 466, 472-73 (1965); Barnes v.
        Joyner, 751 F.3d 229, 240 (4th Cir. 2014); Evans-Smith v.
        Commonwealth, 5 Va. App. 188, 207 (1987). While Petitioner cites two
        Fourth Circuit cases and one New Jersey Circuit Court case from 1940
        regarding dictionaries--McNeill v. Polk, 476 F.3d 206, 226 (4th Cir.
        2007); U.S. v. Duncan, 598 F.2d 839, 866 (4th Cir. 1979); In re Collins’
        Will, 15 A.2d 98, 99 (N.J. Cir. Ct. 1940)--I am not convinced that

  3
    If the issue were anything else—for example, whether a traffic light was red or
  green, whether the car was white or blue, whether “Joseph” was at the party—a
  similar collection of sworn statements clearly would not be sufficient to establish the
  affirmative assertion by a preponderance.

                                            31
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 32 of 58 Pageid#: 307




        consulting a dictionary on the meaning of a word 4 would be tantamount
        to insertion of external evidence into the case. See U.S. v. Henley, 238
        F.3d 1111, 1115-16 (9th Cir. 2001); Riner v. Commonwealth, 268 Va.
        296, 316 (2004), citing Remmer, above. I do not find Petitioner’s
        argument persuasive on this point. I do not find that simply having a
        dictionary-which the evidence does not establish-without more,
        would be prejudicial per se or presumptively prejudicial.
              Also, the jury was specifically instructed to make their ruling
        based only on the evidence and law given to them in the courtroom. 5
        There is a presumption that the jury followed the instructions.
               But the primary reason I am dismissing this claim is that the
        proffered evidence does not establish that a dictionary was brought into
        the jury room or used by the jury.

  (Respondent’s Exhibit 11).

        58.    The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s

  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing



  4
    This is something appellate courts do regularly, outside of the record. In addition,
  jurors also bring their knowledge of the meaning of words—no doubt often learned
  from dictionaries—into the jury room every day.
  5
    Motion to Dismiss, page 36, para. 60; 2/28/12 Tr. 789, App. 1467-68. Judge
  Hogshire instructed the jury. “You as jurors must decide this case based on the
  evidence presented [in] this courtroom….[Y]ou must not conduct any independent
  research about the case, the matters in the case, the individuals involved in the
  case; …you should not consult dictionaries or reference materials…to obtain
  information about the case to help you decide the case.”

                                           32
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 33 of 58 Pageid#: 308




  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38 (W.D. Va. June 15, 2020). This Court should defer to the

  state court judgment and Claim I should be dismissed. e

                                        Claim II(a)

        59.    In Claim II(a) (state habeas Claim II), the petitioner asserts trial counsel

  were ineffective for violating the rule on witnesses thereby causing expert testimony

  to be excluded. The state habeas court denied this claim, making the following

  findings:

              Petitioner asserts that trial counsels’ action in communicating the
        substance of trial testimony to another witness in violation of the Rule
        on Witnesses was deficient, and that such hampered the defense in
        keeping Dr. Uscinski (and possibly Dr. Daniel) from testifying as to
        reperfusion.

               I agree that the violation on the rule on witnesses (exclusion of
        witnesses from the courtroom when they are not testifying, and not
        discussing the substance of any other witness’s testimony) was
        deficient performance. I want to note that it is not uncommon for
        experts to be exempted from the Rule and be allowed to remain in the

  e
    In his federal petition, Huguely argues for the first time that a different court
  employee—a law clerk, courtroom clerk or clerk’s office employee—could have
  brought the dictionary. (Petition at 26). Juror 42 upon whose affidavits petitioner
  relies to make out the dictionary claim uses the word, “deputy.” Petitioner is not
  entitled to expand the factual basis for his claim now. Picard, 404 U.S. at 275-76;
  Clagett, 209 F.3d at 378. “Provisions like §§ 2254(d)(1) and (e)(2) ensure that
  “[f]ederal courts sitting in habeas are not an alternative forum for trying facts and
  issues which a prisoner made insufficient effort to pursue in state proceedings.”
  Pinholster, 563 U.S. at 186 (citations omitted). In addition, all affidavits cited by the
  state habeas court are attached to Respondent’s Exhibit 10.

                                            33
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 34 of 58 Pageid#: 309




        courtroom, because they are not fact witnesses but are giving their
        professional opinion based on evidence presented. However, such an
        exemption was not requested in this case. The witnesses did not remain
        in the courtroom to hear the testimony of other witnesses, though
        counsel did communicate with them what other witnesses had said, but
        without the Court’s permission. Attorneys are allowed to speak with
        witnesses under the rule, and talk about their testimony, and it would
        have been permissible and appropriate for counsel to ask them
        questions based on what the other witnesses testified to, but not to give
        them the content of such testimony. The only issue regarding whether
        such was ineffective is whether, taking the case as a whole, the
        defendant was prejudiced by the inability to call Dr. Uscinski to testify
        on reperfusion. This is a close case on this point.

               But I cannot say, taking all of the evidence as a whole, that it is
        reasonably likely that the outcome in this case would have been
        different if Dr. Uscinski had testified. I conclude this for two main
        reasons. First, Dr. Leestma was the defense’s main witness on cause of
        death and reperfusion and he was the most qualified and had the most
        experience and expertise of all of the experts in the case. He was a
        forensic neurologist. The numbers of autopsies he had performed and
        the number of brains he had examined (over 20,000) were extraordinary
        and impressive. 2/15/12 Tr. 260, 272, App. 3484, 3496. Dr. Uscinski,
        on the other hand, was a neurosurgeon whose area of expertise was
        brain trauma. The main substance of his anticipated testimony was that
        the evidence did not show blunt force brain trauma to be the cause of
        death. Quag. Aff. ¶ 11. He was allowed to testify to this. Counsel stated
        that he “testified before the jury to the things we thought most
        important”. Quag. Aff. ¶ 25. (Reperfusion was not the main thing he
        was being called for, but the lack of evidence of brain trauma.) His
        testimony, combined with Dr. Leestma’s (Amended Petition pp. 22-23,
        ¶¶ 38-39) and Dr. Poklis (a toxicologist testifying about intoxication),
        gave the defense all that it needed to argue their theory. Dr. Uscinski
        was not an expert in reperfusion, and could only testify that such was
        consistent with his findings, but counsel was able to argue that in any
        event. The Commonwealth had four witnesses to address reperfusion,
        who all gave reasons why Ms. Love’s brain injury was not due to
        reperfusion. None of them had the credentials that Dr. Leestma had, and
        trial counsel was not relying on Dr. Uscinski or Dr. Daniel to prove
        their reperfusion theory. Quag. Aff. ¶ 4. The jury, presumably based

                                           34
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 35 of 58 Pageid#: 310




        on all of the other evidence in the case, [Huguely’s highly intoxicated
        state, prior choking incident, recent statement that he should have killed
        her, his own damning videotaped statements to police, and descriptions
        of Huguely’s demeanor right after the murder from the roommates]
        rejected his conclusions and found the defendant guilty of second-
        degree murder. It is unlikely that having a less qualified doctor testify
        to corroborate Dr. Leestma would then have made a significant
        difference. It is certainly possible that I would have had a different
        view if Dr. Uscinski had been the one to testify as to reperfusion but
        that Dr. Leestma, the more qualified expert, had been precluded. In
        that case, Dr. Leestma would not merely have been corroborative and
        cumulative, but would actually have been, with more expertise, the
        main witness on the topic and supplied information and testimony
        that Dr. Uscinski could not. I do not know how I would rule in that
        case, but that is not the situation before the court. Certainly,
        corroboration is something that most attorneys like to have in a case,
        but in effect Dr. Uscinski’s testimony as to reperfusion would have
        been cumulative, and the failure to offer cumulative evidence is not a
        basis for finding prejudice. Additional cumulative evidence is not a
        basis for finding a reasonable likelihood of a different outcome if it had
        been given.

               In fact, the Attorney General is correct that Petitioner has
        proffered no specific testimony, by affidavit or otherwise, as to what
        exactly Dr. Uscinski would have said about reperfusion, other than that
        it would be consistent with his opinion about lack of brain trauma, so
        that in itself is inadequate. Dr. Uscinski said in voir dire that he did not
        come prepared to talk about “blood pressure in remote areas of the body
        established by CPR.” Tr. 2/18/1225 App. 3904. It is not at all clear
        that this was because of the violation of the rule. His testimony on
        CPR would have been just from general training. 2/18/12 Tr. 27,
        App. 3906. He further said: “I understand the concepts of reperfusion
        injury and am somewhat familiar with that concept.” 2/18/12 Tr. 30,
        App. 3909. [Emphasis added]. He said he had not been prepared,
        prior to Ms. Quagliana’s email, to talk about reperfusion and
        bleeding in the “watershed” area. 2/18/12 Tr. 30-32, App. 3909-11.
        The formal proffer (App. 4758) of Dr. Uscinski’s precluded testimony
        says “As to reperfusion, that at least in certain medical settings,
        reperfusion injury is a known phenomenon.” That, I believe, is not in
        dispute, and would not really add anything. It also says of

                                            35
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 36 of 58 Pageid#: 311




        cardiopulmonary resuscitation (“CPR”) that “the purpose of CPR is to
        reperfuse organs of the body, including the brain, with blood and that
        following the deprivation of blood and oxygen, the brain is susceptible
        to injury.” See also 2/18/12 Tr. 27, App. 3906. This too is general
        information, covered by other witnesses, not case specific and could not
        be the basis for a finding of a reasonable likelihood of a different result
        had it been presented. I agree that, in addition to the cumulative nature
        of his proffered testimony, this is a fatal omission.

               Dr. Uscinski’s not being allowed to testify about reperfusion
        does not undermine confidence in the trial outcome. As is commonly
        iterated, a defendant is entitled to a fair trial by competent counsel, not
        a perfect trial by perfect counsel. As stated in Harrington v. Richter,
        562 U.S. 86, 105 (2011), the question is whether counsel’s performance
        is incompetent, not whether it is best practices. The court must consider
        the overall performance of counsel. Mr. Huguely received good,
        diligent representation by experienced, competent, and diligent
        counsel. Of import they amply and adequately cross-examined each of
        the Commonwealth’s medical experts, obtaining several concessions
        supporting or consistent with the defense theory of the case. Quag. Aff.
        ¶ 13. This was not from happenstance or lack of preparation or
        competence.

                I will dismiss Claim II on the affidavits, transcript, and record
        because I do not believe a case is made out that if Dr. Uscinski had
        testified as to reperfusion or related matters that there is a reasonable
        likelihood, in light of all of the evidence, that the outcome would have
        been different, and I do not think that an evidentiary hearing would add
        anything on this point beyond what has been presented.

  (Respondent’s Exhibit 11, Opinion Letter at 13-14).

        60.    The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s


                                           36
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 37 of 58 Pageid#: 312




  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38. This Court should defer to the state court judgment. Claim

  II(a) should be dismissed.

                                         Claim II(b)

        61.      In Claim II(b) (state habeas claim III) the petitioner asserts trial counsel

  were ineffective for failing to call John S. Daniel, III, M.D. as a witness and this was

  an error of constitutional proportion. f The state court dismissed petitioner’s claim

  finding:

                   [A]s with the presentation of evidence in general, above
             (claim VII [regarding additional evidence and argument on
             Huguely’s blood alcohol content]), [w]hether to call a witness or not



  f
   See Chandler v. United States, 218 F.3d 1305, 1314 (11th Cir. 2000) (“calling some
  witnesses and not others is the epitome of a strategic decision”); Crane v. Johnson,
  178 F.3d 309, 313-315 (5th Cir. 1999); United States v. Kozinski, 16 F.3d 795, 813
  (7th Cir. 1994) (decision not to call witness entitled to “enormous deference” and
  decision was objectively reasonable in any event); Walls v. United States, 773 A.2d
  424, 434 (D.C. 2001) (“the decision to call witnesses is a judgment left almost
  exclusively to counsel”). A fundamental reality of trial practice is that “often, a
  weak witness or argument is not merely useless but, worse than that, may detract
  from the strength of the case by distracting from stronger arguments and focusing
  attention on weaknesses.” Epsom v. Hall, 330 F.3d 49, 53 (1st Cir. 2003). “Strategic
  choices made after thorough investigation of law and facts relevant to plausible
  options are virtually unchallengeable.” Strickland, 466 U.S. at 690.

                                              37
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 38 of 58 Pageid#: 313




          is . . . left to the discretion and judgment of experienced trial counsel,
          and is a matter of trial strategy and tactics.
                Dr. Daniel was primarily a consultant and advisor to the
          defense team in their preparation for trial. Quag. Aff. ¶¶ 6, 7;
          Declaration of John S. Daniel, Ill, M.D. ¶ 4. He referred them to
          other witnesses in particular areas or fields. Quag. Aff., ¶¶ 7, 8. It
          was logical to have him present for trial in case there came up
          something he might be helpful on. But they determined they did
          not need to call him. Quag. Aff. ¶¶ 17,18; Lawr. Aff . ¶¶ 6, 7.
                 It is certainly not unusual for trial counsel to subpoena a
          witness to have him or her available “just in case”. Also, it is not
          uncommon to have a witness present that counsel actually expects,
          intends, and plans to call, but something that happens at trial, during
          the proceedings, causes counsel to reconsider and alter his plans.
          Good, experienced trial counsel are always evaluating and re-
          evaluating the need for certain witnesses or evidence as a case
          develops and a trial proceeds. Quag. Aff. ¶¶ 18, 20. There could be
          information or evidence that another witness covers adequately, or an
          issue that becomes less important in light of evidence already given
          or other developments at trial,6 or a witness whose testimony may be
          seen to be of such minimal value that it is not worth the time and
          possible exposure to cross-examination, or simply a conclusion that
          the witness is just not needed and would not be that helpful, if at all.
          Counsel may come to believe that the jury would not accept or value
          portions or all of a witnesses’ testimony. Ms. Quagliana and Mr.
          Lawrence explicitly address some of these concerns in their
          affidavits. Quag. Aff. ¶¶ 13, 20; Lawr. Aff. ¶¶ 6, 7. Here counsel also
          obtained several “concessions” from prosecution witnesses that
          further reduced the role Dr. Daniel might play as a witness or the
          reasons he might be called.
                Petitioner says trial counsel “failed to produce the best
          available witness and evidence to counter the prosecution’s theory

  6
    One example in this case was that Dr. Daniel originally was expected to testify
  about the potential effect or impact of Adderall on a person and the likelihood of
  asphyxiation, but other evidence made that not a tenable avenue of defense, which
  initially was one of the main foci of his testimony. Quag Aff. ¶ 6.


                                            38
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 39 of 58 Pageid#: 314




          [on the] cause of death”. Pet. 57, ¶104. But this again seems to be
          second guessing and Monday-morning quarterbacking.
                 Dr. Leestma clearly had the most expertise on the cause of
           death and reperfusion. Dr. Daniel was not a brain specialist (not a
           neurologist, neurosurgeon, or neuropathologist). Quag. Aff. ¶ 7. Dr.
           Leestma testified unhindered and unconstrained.
                  As to the cause of death, Dr. Daniel’s testimony would have
           been cumulative. He was not an expert on reperfusion. Trial counsel
           was concerned about his vulnerability on cross-examination on three
           points-his prior career in the Chief Medical Examiner’s office, his
           lack of expertise in reperfusion, and his high level of compensation
           compared to the other experts. Quag. Aff. ¶ 19; Lawr. Aff. ¶ 7.
           Again, they felt he might do more harm than the good he could do.
           It is possible that it could affect his credibility or that of the whole
           defense case. Both Ms. Quagliana and Mr. Lawrence thought that
           he was not needed, given the issues and other evidence and
           witnesses’ testimony and in fact that calling him would be a mistake.
           Quag. Aff. ¶ 19; Lawr. Aff. ¶ 7.
                   But counsel did give this significant and measured
           consideration. They concluded they did not need his testimony
           and decided not to call him for articulated reasons. It is a matter of
           trial strategy and tactics. This was not plainly wrong, deficient
           performance, or ineffective assistance. So I do not find that the
           first prong of Strickland is met, and I further cannot find that
           calling Dr. Daniel, as a second medical examiner, was reasonably
           likely to produce a different result, so in any event there is no
           prejudice either.
  (Respondent’s Exhibit 11, Letter Opinion at 11-12).

        62.    The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s



                                           39
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 40 of 58 Pageid#: 315




  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38. This Court, therefore, should defer to the state court

  judgment. Claim II(b) should be dismissed.

                                        Claim IV

        63.    In Claim IV (direct appeal claim a) petitioner alleges that the trial court

  violated his Sixth Amendment right to counsel by forcing him to proceed in the

  absence of one of his two retained counsel. In the last reasoned state court opinion

  on this issue, the Court of Appeals of Virginia denied this claim, holding:

               Huguely was represented by two defense attorneys — Rhonda
        Quagliana, Esq., and Francis McQ. Lawrence, Esq., whom were
        privately retained by Mr. Huguely. Neither Ms. Quagliana nor Mr.
        Lawrence was designated as lead counsel, although each attorney
        assumed different responsibilities during the trial. In particular, it was
        Ms. Quagliana's responsibility to examine two medical experts, Jan
        Leestma, M.D. and Ronald Uscinski, M.D., whose testimony was
        offered to contradict the Commonwealth’s theory that Love’s death was
        caused by blunt force trauma to the head. As a matter of trial strategy,
        Ms. Quagliana and Mr. Lawrence decided that this expert testimony
        would be more effective if Dr. Leestma and Dr. Uscinski testified in
        succession, one after the other.

              On Wednesday, February 15, 2012, the Commonwealth
        concluded its case-in-chief. The defense’s case-in-chief then began that
        day with Ms. Quagliana’s examination of Dr. Leestma — the last
        witness of the day. However, Ms. Quagliana became very ill due to a
        stomach virus before the trial proceedings resumed on Thursday,

                                           40
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 41 of 58 Pageid#: 316




        February 16. Ms. Quagliana could not attend court on February 16, and,
        therefore, she could not examine Dr. Uscinski as the defense had
        anticipated.

               Due to Ms. Quagliana’s illness, the trial judge decided to excuse
        the jury for the entire day on February 16. Mr. Lawrence alone
        addressed some matters with the trial judge and the prosecutor,
        including the instructions to be given to the jury, outside the presence
        of the jury.

                On the morning of Friday, February 17, Ms. Quagliana remained
        too ill to attend court. Mr. Lawrence indicated that the nature of Ms.
        Quagliana’s illness was “a day-to-day thing” and that he was
        “optimistic” that she would be able to return to court the following day.
        Mr. Lawrence stated that he was not prepared to examine Dr. Uscinski
        and also asserted that it would be unfair to Huguely if Dr. Uscinksi’s
        examination proceeded without Ms. Quagliana. The trial judge asked
        Mr. Lawrence, “Now, today what can you accomplish from your
        perspective?” Mr. Lawrence replied, “Judge, we have other witnesses
        today that we are prepared to put on. They are all back there waiting
        and we’re ready to go.” The trial judge accepted Mr. Lawrence’s offer
        to examine those defense witnesses on the morning of February 17. The
        trial judge also indicated that, if Ms. Quagliana could not return to court
        by the afternoon to examine Dr. Uscinski, then the jury would likely
        need to be excused for the remainder of the day.

               Following a short recess, however, Mr. Lawrence actually
        moved for a continuance until Ms. Quagliana was able to return to
        court. According to Mr. Lawrence, Huguely did not feel comfortable
        with the taking of any evidence until Ms. Quagliana returned. Mr.
        Lawrence acknowledged that “the Commonwealth has pointed out the
        stress on the people on [the Commonwealth’s] side of the courtroom by
        these delays and we have sympathy for that” problem. However, Mr.
        Lawrence added, “[W]e haven’t looked at the case law on [the issue of]
        if you have two lawyers, do you have the right to both of them? I think
        you probably do, so [Huguely] objects to proceeding at all until he has
        his full defense team.” In response, the trial judge asked Mr. Lawrence,
        “Well, do you feel competent proceeding this morning? I guess you did
        or you wouldn’t be offering to do it, right?” Mr. Lawrence replied,
        “That’s correct.” The trial judge denied the motion for a continuance,

                                           41
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 42 of 58 Pageid#: 317




        commenting that Mr. Lawrence was “about as capable as any lawyer in
        the town to handle something like this, and I have no doubt that you’re
        capable of handling these witnesses today in competent fashion.”

               Mr. Lawrence then examined those defense witnesses whom he
        had initially offered to examine — but not Dr. Uscinski. When the trial
        judge learned that Ms. Quagliana was unable to return to court at all
        that day, the trial judge excused the jury for the remainder of the day.
        On the next morning, Saturday, February 18, the trial resumed. Ms.
        Quagliana was in court, and she examined Dr. Uscinski that morning.

  (Respondent’s Exhibit 4, Huguely, 63 Va. App. at 103-05, 754 S.E.2d at 562-63).

              Huguely argued that the United States Supreme Court’s decision
        in United States v. Gonzalez-Lopez, 548 U.S. 140, 126 S. Ct. 2557, 165
        L. Ed. 2d 409 (2006), requires that this Court grant him a new trial. Id.
        at 754 S.E.2d at 563. (2014).

        The Result in Gonzalez-Lopez Does Not Require a New Trial Here

               In Gonzalez-Lopez, 548 U.S. at 150, the United States Supreme
        Court held that the erroneous denial of a defendant's Sixth Amendment
        right to a retained attorney of choice constitutes structural
        error. “[S]tructural error is reserved for the ‘limited class ‘of errors that
        ‘defy analysis by harmless error standards.’” Ray v. Commonwealth, 55
        Va. App. 647, 651, 688 S.E.2d 879, 881-82 (2010) (quoting Neder v.
        United States, 527 U.S. 1, 7, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999)).
        Put another way, an “automatic reversal” is required when there is
        structural error. Neder, 527 U.S. at 8. However, no structural error
        exists in this case, and the decision in Gonzalez-Lopez does not compel
        a new trial here.

              In short, this case is not like Gonzalez-Lopez because the
        circumstances here are very different than the circumstances
        in Gonzalez-Lopez, as We note below. Beyond such factual differences,
        however, the United States Supreme Court’s decision in Gonzalez-
        Lopez did not squarely address the very legal issue that we must deal
        with here — i.e., specifically, how to determine whether a criminal
        defendant, such as Huguely, actually has been deprived of his Sixth
        Amendment right to representation by a retained attorney. In Gonzalez-

                                            42
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 43 of 58 Pageid#: 318




        Lopez, the prosecution conceded error on that issue,     and the Supreme
        Court accepted that concession as appropriate             without further
        analysis. Thus, the Supreme Court only                    addressed the
        proper remedy for a Sixth Amendment violation            of this type of
        conceded structural error.

                Before being entitled to the remedy of a new trial, Huguely must
        first show that there actually was some error that requires a new
        trial. See Johnson, 51 Va. App. at 376, 657 S.E.2d at 815 (“Gonzalez-
        Lopez clearly applies only to situations where a trial
        court erroneously denies a defendant his right to counsel of his
        choice.”). As this Court explained in Johnson v. Commonwealth, 50
        Va. App. 600, 652 S.E.2d 156 (2007), when discussing structural error
        under the Sixth Amendment:

               The “structural” adjective merely denotes that the violation of the
        right cannot be subjected to the harmless error doctrine on appeal. Id.
        Whether the right has been violated in the first place is not affected by
        the structural classification of the alleged violation. A constitutional
        defect, in other words, must first be shown to exist before its structural
        or nonstructural qualities become relevant. Id. at 604, 652 S.E.2d at
        158. Stated more simply, Huguely’s argument on Gonzalez-Lopez here
        places the cart before the horse.

               Neither Gonzalez-Lopez nor any other decision Huguely relies
        upon actually supports Huguely’s claim that the trial judge committed
        Sixth Amendment error here. Those cases have significant factual
        differences from this case. The commonality in those cases — but not
        in this case — was a ruling by a trial court that essentially barred a
        retained attorney from representing the defendant in the first
        place. In Gonzalez-Lopez, 548 U.S. at 144, due to an erroneous
        application of the local rules of court by the trial judge in that case, one
        of the defendant’s retained attorneys was actually prohibited from
        examining witnesses, arguing the case at trial, or even sitting at the
        counsel table — and could not even meet with the defendant until the
        last night of trial. In London v. Commonwealth, 49 Va. App. 230, 239,
        638 S.E.2d 721, 725 (2006), the defendant’s family had retained an
        attorney sixteen days before trial, and the trial judge was notified of that
        fact only four days later; however, the trial judge there nevertheless
        denied a continuance to permit the retained attorney to prepare for

                                            43
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 44 of 58 Pageid#: 319




        trial. In United States v. Laura, 607 F.2d 52, 54-55 (3d Cir. 1979), the
        trial judge erred by summarily ruling that one of the defendant’s
        retained attorneys could not represent the defendant simply because of
        a perceived conflict of interest between that attorney and the trial
        judge. In short, the trial judge barred the defendant from the
        defendant’s retained attorney of choice rather than deciding whether
        transferring the case or reassigning it to a different judge was
        appropriate. Id. at 57-58. Likewise, in Rodriguez v. Chandler, 492 F.3d
        863, 864 (7th Cir. 2007), the trial judge there erroneously barred a
        retained attorney from even representing the defendant.
                Here, however, the trial judge never barred Ms. Quagliana from
        representing Mr. Huguely at trial. The issue here arose due to Ms.
        Quagliana’s untimely illness. The trial judge was simply responding to
        Ms. Quagliana’s absence. He did not create it. Furthermore, the trial
        judge actually accommodated Ms. Quagliana’s absence — excusing the
        jury during an already lengthy trial for the entire day on February 16
        and for the afternoon on February 17 so that Ms. Quagliana could return
        to examine Dr. Uscinski. It is true that Ms. Quagliana was not present
        when testimony was heard by the jury on the morning of February 17.
        However, surely the Sixth Amendment does not impose an absolute
        requirement, when a defendant is represented by two or more retained
        attorneys, that a jury trial must completely grind to a halt, as a matter
        of constitutional law, simply because one of the defendant’s retained
        attorneys has become ill.

                   No Abuse of Discretion by the Trial Judge Here

              Huguely recognizes there is language in the Gonzalez-
        Lopez decision explaining that a trial judge retains discretion “to
        make scheduling and other decisions that effectively exclude a
        defendant’s first choice of counsel.” Gonzalez-Lopez, 548 U.S. at 152.
        Huguely contends that the trial judge here was required to balance
        Huguely’s right under the Sixth Amendment with the court’s
        scheduling concerns. He argues that no such balancing occurred here.

               Viewing the record in the light most favorable to the
        Commonwealth, however, as we must since the Commonwealth
        prevailed at trial, the record shows that the trial judge’s decision here
        was reasonable. First, we note that the trial judge excused the jury
        for the entire day on Thursday, February 16, when Ms. Quagliana’s

                                          44
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 45 of 58 Pageid#: 320




        illness first arose as an issue in this case. When the trial judge first
        learned of Ms. Quagliana’s illness on the morning of February 16, he
        ordered a recess without any such request by Mr. Lawrence even
        appearing in the record. Explaining to the jury why the court was
        recessing until 12:30 p.m., the trial judge indicated that he hoped to
        proceed with the trial at that time if Ms. Quagliana was able to return to
        court by then. When it became clear that Ms. Quagliana could not return
        at all on February 16, Mr. Lawrence moved to adjourn until 9:00 a.m.
        the next day. The trial judge granted this request without at all
        questioning the need to adjourn at that time. The record reflects that the
        parties and the trial judge hoped that Ms. Quagliana would be able to
        return to court the next day.

               When Ms. Quagliana was unable to attend court for a second
        consecutive day on Friday, February 17, 2012, the continuing nature of
        Ms. Quagliana’s illness meant that the issue needed to be dealt with
        somewhat differently as her illness persisted. The record suggests that
        the attorneys present and the trial judge recognized that the
        circumstances had changed. Thus, Mr. Lawrence himself offered first
        to question those defense [lay] witnesses whom he was prepared to
        examine. Mr. Lawrence then retracted this offer and moved for a
        continuance after speaking with Huguely during a short recess. Mr.
        Lawrence suggested that there was authority stating that a defendant
        who has hired two lawyers has a right to have both lawyers present. Mr.
        Lawrence contended that this right “probably” exists, although he was
        vague concerning the source of authority for his contention. Mr.
        Lawrence’s argument in support of the motion instead essentially
        concerned Huguely’s level of comfort with having both of his attorneys
        present. Furthermore, even as he sought a continuance, Mr. Lawrence
        still acknowledged the Commonwealth’s interests and expressed
        “sympathy” for “the stress” put on the Commonwealth “by these
        delays” resulting from Ms. Quagliana’s illness. Moreover, Mr.
        Lawrence also candidly represented to the trial judge that he still felt
        capable of examining the defense witnesses whom he had initially
        offered to examine that morning.

               As an appellate court, “we do not substitute our judgment for that
        of the trial court” when a matter is discretionary and we “consider only
        whether the record fairly supports the trial court’s action.” Beck v.
        Commonwealth, 253 Va. 373, 385, 484 S.E.2d 898, 906 (1997). Based

                                           45
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 46 of 58 Pageid#: 321




        on the totality of the circumstances here, we hold that the trial judge’s
        decision to proceed with the examination of defense witnesses by Mr.
        Lawrence on February 17, 2012 must be affirmed because it was
        supported by the record on appeal. Id. The record supports a conclusion
        that the trial judge thoughtfully considered Huguely’s right to Ms.
        Quagliana’s presence in the courtroom against other concerns that Mr.
        Lawrence himself recognized — i.e., the need to proceed with the trial
        in a timely manner and Mr. Lawrence’s ability to examine those
        witnesses he was already prepared to examine.

               In support of this conclusion, we rely on the United States
        Supreme Court’s own explanation in Gonzalez-Lopez of why the
        erroneous deprivation of a defendant's Sixth Amendment right to the
        retained counsel of choice is so significant that it constitutes structural
        error defying the normal harmless error review. The Supreme Court
        there discussed the many aspects of a criminal case that might be
        handled differently depending on a defendant’s choice of retained
        counsel, which includes (in the words of the Supreme Court
        in Gonzalez-Lopez):
               • “investigation and discovery”;
               • “development of the theory of defense”;
               • “selection of the jury”;
               • “presentation of the witnesses”;
               • “style of witness examination”;
               • “jury argument”;
               • “whether and on what terms the defendant cooperates with the
               prosecution”;
               • “plea bargains”; and
               • “the framework within which the trial proceeds” — or
               “whether it proceeds at all.”
        Gonzalez-Lopez, 548 U.S. at 150 (internal quotation marks and
        citations omitted).

              Almost none of these considerations apply to Ms. Quagliana’s
        absence in this case while she was ill. Furthermore, while the
        examination of some defense witnesses proceeded in Ms. Quagliana’s
        absence, Mr. Lawrence represented to the trial judge that he was
        prepared to examine those witnesses — and he actually reaffirmed this
        representation even after seeking a continuance on Huguely’s
        behalf. See Morris, 461 U.S. at 12 (“In the face of the unequivocal and

                                           46
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 47 of 58 Pageid#: 322




        uncontradicted statement by a responsible officer of the court that he
        was fully prepared and ‘ready’ for trial, it was far from an abuse of
        discretion to deny a continuance. On this record, it would have been
        remarkable had the trial court not accepted counsel’s
        assurances.”). There is no indication that Ms. Quagliana’s absence had
        a meaningful effect on the style or manner in which those defense
        witnesses were examined by defense counsel. Indeed, it appears from
        the record that Mr. Lawrence would have been the retained defense
        attorney examining those witnesses even if Ms. Quagliana had been
        present in court on the morning of February 17. Given all of the
        circumstances in the record of this case, the nature of Ms. Quagliana’s
        absence from the trial was not so pervasive as to render its effect
        essentially unquantifiable and thereby create structural error under the
        United States Supreme Court’s application of the Sixth
        Amendment. See Gonzalez-Lopez, 548 U.S. at 150 (when the Supreme
        Court said, after the government conceded Sixth Amendment error, “It
        is impossible to know what different choices the rejected counsel would
        have made, and then to quantify the impact of those different choices
        on the outcome of the proceedings.”).

                Simply put, the trial judge here did not display an “unreasoning
        and arbitrary insistence upon expeditiousness in the face of a
        justifiable request for delay.” Morris, 461 U.S. at 11-12 (emphasis
        added). The trial judge certainly did not arbitrarily disregard Huguely’s
        right to Ms. Quagliana’s presence at trial. Given the way the trial court
        handled Ms. Quagliana’s absence, it appears that he actually gave the
        request to have Ms. Quagliana present in the courtroom
        significantly greater weight than the other concerns which he had to
        consider. As a result, the trial judge excused the jury for the entire day
        of February 16 and for the afternoon of February 17. However, the trial
        judge was also entitled to find that Ms. Quagliana’s presence at trial did
        not necessarily outweigh any and every other concern at all times. This
        is especially true since Huguely was represented by two retained
        attorneys of equal authority — one of whom was still in the courtroom
        and assuring the court that he felt comfortable with examining
        witnesses that he was prepared to examine and would have examined
        anyway. Otherwise, we would be obligated to hold as a matter of law
        that Ms. Quagliana’s illness completely bound the trial judge’s hands
        and required that the trial come to a standstill for a second consecutive
        day. That holding would remove any discretion from the trial judge —

                                           47
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 48 of 58 Pageid#: 323




        which would contradict established case law interpreting the Sixth
        Amendment. See Gonzalez-Lopez, 548 U.S. at 152; Morris, 461 U.S. at
        11-12; Johnson, 51 Va. App. at 374, 657 S.E.2d at 814.

               Based on our review of the record, the trial judge only ordered
        the trial to proceed in Ms. Quagliana’s absence when doing so had the
        least impact on her role as co-counsel at trial. Especially given the
        uncertainty of when Ms. Quagliana actually would return to court, we
        cannot say that the trial judge abused his discretion. Huguely was
        not erroneously deprived of his Sixth Amendment right. See Johnson,
        51 Va. App. at 376, 657 S.E.2d at 815. Accordingly, despite Huguely’s
        request for a new murder trial on this basis, a new trial simply is not
        required under the circumstances of this case.

  (Respondent’s Exhibit 4, Huguely, 63 Va. App. at 108-15, 754 S.E.2d at 564-68).

        64.     The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s

  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38. Claim IV should be dismissed.

                                          V(b)

        65.    In claim V(b), the petitioner alleges that the state courts unreasonably

  applied clearly established federal law by refusing to allow the defense to ask


                                          48
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 49 of 58 Pageid#: 324




  questions during voir dire he alleges were directly relevant to jurors’ ability to

  remain impartial, namely petitioner’s “blame the victim” inquiry.

        66.   Here, petitioner sought to inquire whether presentation of evidence that

  was “unflattering” to the victim, such as the dynamics of the couples’ relationship

  and that Love was herself intoxicated, would cause a juror to perceive that as

  petitioner’s attempt to “blame the victim.” As the Court of Appeals noted:

                Trial courts must afford a part a “full and fair” opportunity to
        ascertain whether prospective jurors “stand indifferent in the cause.”
        LeVasseur v. Commonwealth, 225 Va. 564, 581, 304 S.E.2d 644, 653
        (1983) cert denied, 464 U.S. 1063 (1984). However, it is within the
        trial court’s sound discretion to decide when the defendant has had such
        an opportunity. Id. Buchanan, 238 Va. at 401, 384 S.E.2d at 764.
        “‘[A]party has no right, statutory, or otherwise, to propound any
        question he wishes, or to extend voir dire questioning ad infinitum.’”
        Skipper v. Commonwealth, 23 Va. App. 420, 427, 477 S.E.2d 754, 757-
        58 (1996) (quoting Chichester v. Commonwealth, 248 Va. 311, 325,
        448 S.E.2d 638, 647 (1994)) see also Code § 8.01-358 (counsel has
        right to ask “any relevant question to ascertain whether [a prospective
        juror] is related to either party, or has any interest in the cause, or has
        expressed or forms any opinion, or is sensible of any bias or prejudice
        herein”).

               Further, trial courts are not required to allow counsel to ask
        questions which are so ambiguous as to render the answer meaningless.
        See LeVasseur, 225 Va. at 579, 304 S.E.2d at 652-53. To be
        permissible, counsel’s questions must be relevant in that they are such
        as would necessarily disclose or clearly lead to the disclosure of
        relationship, interest, opinion, or prejudice. See Code § 8.01-358.
        Where a trial court affords ample opportunity to counsel to ask relevant
        questions and where the questions actually propounded by the trial
        court were sufficient to preserve a defendant’s right to trial by a fair and
        impartial jury, We will generally not reverse a trial court’s decision to
        limit or disallow certain questions from defense counsel. See
        LeVasseur, 225 Va. at 582, 304 S.E.2d at 653; Mackall v.

                                            49
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 50 of 58 Pageid#: 325




        Commonwealth, 236 Va. 240, 251, 372 S.E.2d 759, 766 (1988) […],
        Buchanan, 238 Va. at 401, 384 S.E.2d at 764-65.

               The objecting party bears the burden of demonstrating that the
        trial court abused its discretion in limiting the scope of voir dire, see
        Chichester, 248 Va. at 325, 448 S.E.2d at 647, and must show that the
        jury panel lacked impartiality or that the jury selection process the court
        employed was prejudicial. See Beavers v. Commonwealth, 245 Va.
        268, 277, 427 S.E.2d 411, 418, cert. denied, 510 U.S. 859 (1993).
        Skipper, 23 Va. App. at 427-28, 477 S.E.2d at 758.

  (Respondent’s Exhibit 4, Huguely, 63 Va. App. at 114-117, 754 S.E.2d at 567-569).

               While the questions had been approved prior to trial, on the
        second day of voir dire, the trial judge sustained the Commonwealth’s
        objection to the question, stating, “I don’t think the question is really a
        helpful one because I think it all has to do with what the evidence
        actually shows, and I think without them knowing what the evidence
        shows, it’s hard for them to know whether or not it’s going to appear to
        be blaming the victim or not.”
                                            ***
               Although the trial court struck Juror 34 for cause after an
        exchange prompted by the line of questioning sought by appellant, the
        juror’s answers demonstrated the ambiguity of the question. As the trial
        court noted, the juror was not certain whether the hypothetical
        unflattering evidence would cause him to view appellant in a negative
        light and candidly stated it would be dependent on the type of evidence
        and the manner in which it was presented. When the Commonwealth
        did not object to striking that particular juror, the trial court granted
        appellant’s motion. That the trial court struck this juror, however, does
        not suggest that the jurors were giving definitive answers that would
        “necessarily disclose or clearly lead to the disclosure of relationship,
        interest, opinion, or prejudice.” Buchanan, 238 Va. at 401, 384 S.E.2d
        at 764. This same juror’s response exemplified the ambiguity and
        meaningless nature of the answers obtained from the question. The
        record does not establish the jury panel lacked impartiality, that the
        process was prejudicial, or that the trial court abused its discretion.
        Accordingly, the trial court did not err by refusing to allow appellant to
        pose the question during voir dire.


                                           50
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 51 of 58 Pageid#: 326




  (Respondent’s Exhibit 4, Huguely, 63 Va. App. at 114-117, 754 S.E.2d at 567-569).

        67.    The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s

  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38. Claim V(b) should be dismissed.

                                            V(c)

        68.    In allegation V(c) petitioner claims the trial court erred by refusing to

  strike for cause juror 211. Petitioner maintains that her answers during voir dire

  revealed doubts about her impartiality.

        69.    Huguely argues that the Court erred by not striking Juror 211 for cause

  because she was a professor at UVA and one of her students was a friend of the

  victim. Contrary to Huguely’s contention, she did not excuse the student from taking

  her final exam. (P.Br. 35). The exam was scheduled at the same time as the funeral

  and Juror 211 allowed the student to postpone the exam in order to attend the funeral.

  She did not know the student well and she could not recall the student’s name. Juror


                                            51
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 52 of 58 Pageid#: 327




  211 said she could be impartial and base a decision on the law and evidence produced

  at trial. She unequivocally stated the relationship with the student, her affiliation

  with UVA, and nothing she had read or heard about the case or the memorial service

  for the victim from any source would impact her ability to be impartial. (TT., Vol

  II, p. 268-275; App. 805-813). Indeed, the motion to strike Juror 211 was made

  without any rational basis in fact or law. Counsel rose and stated that she would

  make a motion to strike Juror 211 for the record in essence because the Juror 211

  was employed by the University of Virginia. (TT., Vol II, p. 276). The statement

  by counsel that the motion to strike was “for the record” was a tacit

  acknowledgment that there was no legal basis for the motion to exclude Juror 211.

  Juror 211 did not provide an answer that placed into question her ability to listen

  to the evidence and decide the case upon that basis alone. The motion to strike

  Juror 211 was made by counsel “for the record” based on her long-time affiliation

  with UVA. (TT., Vol II, p. 276, App. 813).

        70.    The state court held:

        Huguely moved to strike Juror 211 based on her affiliation with the
        University of Virginia, including the fact that one of Love’s friends was
        enrolled in a class taught by Juror 211 at the time of Love’s death. Juror
        211 stated during voir dire that she helped the student to get a
        postponement of the final exam so that the student could attend Love’s
        funeral. However, Juror 211 also stated that she did not know Love’s
        friend well at all — adding that she was mortified because she could
        not even remember the name of the student during voir dire.



                                           52
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 53 of 58 Pageid#: 328




        Juror 211 asserted plainly that having Love’s friend in her class “has
        not” had any impact on how she viewed Huguely’s case and also denied
        that her status as an employee of the university would affect her view
        of the case. In response to the following question by defense counsel,
        Juror 211 replied:

        Q: Was there anything about anything that’s gone on at the university
        with respect to this case, including information you’ve received, e-
        mails you’ve received, information you received from [University of
        Virginia President] Teresa Sullivan, any of those things, that has caused
        you to form any opinions or understanding or sympathies or anything
        of that nature?

        A: Not at all, no. I read the memos but I did not participate in any of
        the activities.

        Defense counsel sought to strike Juror 211 “just for the record,” and the
        trial judge denied this request, finding that “there’s not a shred of
        indication that this juror cannot be objective.” We must defer to the trial
        judge’s finding because it was not plainly wrong or unsupported by the
        record. See Lovos-Rivas, 58 Va. App. at 61-62, 707 S.E.2d at 30.

  Respondent’s Exhibit 4; Huguely, 63 Va. App. at 127, 754 S.E.2d at 574.

        The constitutional guarantee of an impartial jury does not contemplate
        excluding those who have read or heard news accounts concerning the
        case or even exclusion of those who may have formed an opinion based
        on such accounts. . . . The test, instead, is whether a juror is capable of
        laying aside a preconceived opinion and rendering “a verdict solely on
        the evidence.”

  Cressell v. Commonwealth, 32 Va. App. 744, 755, 531 S.E.2d 1, 6 (2000). The

  Supreme Court’s ruling in Irvin v. Dowd, 366 U.S. 717, 722 (1961) holds that the

  constitutional requirement of impartiality does not require that the jurors are entirely

  ignorant of the facts or issues of the case. Id.




                                            53
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 54 of 58 Pageid#: 329




        71.     The state court’s decision did not result in a legal conclusion that is

  directly opposite to a Supreme Court decision nor did the state court reach the

  opposite result from the Supreme Court on facts that are materially indistinguishable

  from the Supreme Court case’s facts. Williams, 529 U.S. at 405. The state court’s

  decision was not an “unreasonable application” of federal law “so lacking in

  justification that there was an error well understood and comprehended in existing

  law beyond any possibility of fairminded disagreement.” Richter, 562 U.S. at 103.

  See also Coleman v. Clarke, Civil Action No. 7:19-cv-00386, 2020 U.S. Dist.

  LEXIS 104567, at *38. Claim V(c) should be dismissed.


                                        Conclusion


        72.     The lack of merit of petitioner’s claims is ascertainable from the record,

  and an evidentiary hearing in this Court is not necessary. See 28 U.S.C. § 2254(e)(l)

  and (e)(2).

        73.     Petitioner argues this in his prayer for relief that he should be granted

  habeas relief outright but at the very least this Court should grant an evidentiary

  hearing to ensure development of a full record on his “dictionary” claim, “Brady”

  claim, and what prejudice he incurred as a result of Dr. Uscinski being precluded

  from testifying on reperfusion and Dr. Daniel not being called to testify at all.

  (Petition at 19, 56). He relies upon the holdings in Gordon v. Braxton, 780 F.3d 196,

  202 (4th Cir. 2015) (citing Winston v. Kelly, 592 F.3d 535, 555 (4th Cir. 2010)),

                                            54
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 55 of 58 Pageid#: 330




  while alleging the state court decided these claims on a “materially incomplete

  record,” because the state habeas court refused to grant an evidentiary hearing and

  further, that its rulings should not be given AEDPA deference.

        74.    The state habeas court’s refusal to grant an evidentiary hearing does not

  necessitate de novo review or an evidentiary hearing. In Stoffa v. Kiser, No.

  2:16cv207, 2016 U.S. Dist. LEXIS 103351, at *22 (E.D. Va. July 8, 2016) the Court

  held that “de novo review does not apply ‘every time the state court declines to hold

  a hearing on a defendant’s evidentiary proffer.’” Id. citing Wilson v. Sirmons, 536

  F.3d 1064, 1079 (10th Cir. 2008). Rather, where, as in this case, “a state court

  evaluates ‘the non-record evidence in its denial of [petitioner’s] Strickland claim and

  his request for an evidentiary hearing,’” AEDPA’s deferential standard should

  apply. Id.

        75.    It cannot be seriously contended that the record on these claims is

  materially incomplete. At the threshold, petitioner’s Brady claim was raised on

  direct appeal but was defaulted when petitioner subsequently failed to raise the claim

  in the Supreme Court of Virginia. It was not the subject of habeas review. Regarding

  the “dictionary” claim, the state habeas court relied upon the affidavits of bailiffs

  who had contact with the jury and the affidavits of all but one juror when denying

  that claim. Regarding the medical expert testimony claim, the state habeas court




                                           55
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 56 of 58 Pageid#: 331




  considered the proffered testimony and affidavits of defense experts, the affidavits

  of trial counsel, and an exhaustive review of the trial record when denying that claim.

        76.    Moreover, the premise of Gordon and Winston is that “new, material

  evidence, introduced for the first time during federal habeas proceedings[,]” and

  which the Petitioner was precluded from developing by the state court, “may require

  a de novo review of petitioner’s claim.” Winston, 592 F.3d at 556. Petitioner does

  not point to any “new, material evidence, introduced for the first time during federal

  habeas proceedings” that he was precluded from developing by the state court. Thus,

  even if Gordon should be applied there has been no proffer of new evidence that the

  state court should have considered but did not.

        77.    Finally, petitioner’s argument seems to be that failing to hold an

  evidentiary hearing was a defect of Constitutional proportion. Again, “there is no

  prohibition,” . . . “against a court making credibility determinations based on

  competing affidavits.” Strong, 495 F.3d at 139; Gray, 806 F.3d at 792. In this case,

  based upon the records and affidavits upon which the state court was entitled to rely,

  there was no need for an evidentiary hearing in state court, and there is no need for

  one in this Court either.

        78.    As held in Powell v. Kelly, 531 F. Supp. 2d 695, 736 (E.D. Va. 2008),

  aff’d, 562 F.3d 656 (4th Cir. 2009):

              To receive an evidentiary hearing in a federal forum, a petitioner
        must show that, if proved, ‘the facts underlying the claim would be

                                           56
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 57 of 58 Pageid#: 332




        sufficient to establish by clear and convincing evidence that but for
        constitutional error, no reasonable factfinder would have found [him]
        guilty of the underlying offense.’ § 2254(e)(2). Importantly, where
        ‘the record refutes the applicant’s factual allegations or otherwise
        precludes habeas relief, a district court is not required to hold an
        evidentiary hearing.’ Schriro v. Landrigan, 550 U.S [at 473].

        WHEREFORE, the respondent asks this Court to deny and dismiss the

  petition for a writ of habeas corpus without an evidentiary hearing because

  petitioner’s claims are defaulted and/or without merit, particularly when the proper

  standard of deference is applied to the state court rulings.

                                          Respectfully submitted,

                                          HAROLD W. CLARKE,
                                              Respondent herein.

                                          By:          /s/
                                                       Counsel

  LEAH A. DARRON
  Senior Assistant Attorney General
  Virginia State Bar # 23823
  Attorney for Respondent
  OFFICE OF THE ATTORNEY GENERAL
  202 North 9th Street
  Richmond, Virginia 23219
  Telephone: (804) 786-2071
  Facsimile: (804) 371-0151
  ldarron@oag.state.va.us
  OAGCriminalLitigation@oag.state.va.us




                                           57
Case 7:20-cv-30021-TTC-RSB Document 29 Filed 07/17/20 Page 58 of 58 Pageid#: 333




                        CERTIFICATE OF SERVICE


        I hereby certify that on July 17, 2020, I have electronically filed the foregoing

  Brief in Support of Motion to Dismiss and Rule 5 Answer with the Clerk of the Court

  using the CM/ECF system, which will notify electronically the following CM/ECF

  participant and other counsel:

  Jonathan P. Sheldon                           Jeffrey M. Harris
  Sheldon & Flood, PLC                          Bryan K. Weir
  10621 Jones Street, Suite 301A                Jordan M. Call
  Fairfax, VA 22030                             CONSOVOY MCCARTHY PLLC
  jsheldon@sfhdefense.com                       1600 Wilson Boulevard, Suite 700
                                                Arlington, VA 22209
                                                jeff@consovoymccarthy.com
                                                bryan@consovoymccarthy.com
                                                jordan@consovoymccarthy.com



                /s/
  LEAH A. DARRON
  Senior Assistant Attorney General
  Virginia State Bar # 23823
  Attorney for Respondent
  OFFICE OF THE ATTORNEY GENERAL
  202 North 9th Street
  Richmond, Virginia 23219
  Telephone: (804) 786-2071
  Facsimile: (804) 371-0151
  ldarron@oag.state.va.us
  OAGCriminalLitigation@oag.state.va.us




                                           58
